MILLER, Judge,
concurring.
I agree with the majority’s analysis and treatment of the section 103 rejection; however, I am in some disagreement with its analysis of the indefiniteness rejection under section 112, second paragraph.
The PTO has conceded that the term “carbon monofluoride,” which is used in claims 1-4 and 14-20, is definite. The majority properly finds that “the term (CFx)n . is synonymous with carbon mono-fluoride.” However, it then unnecessarily and confusingly injects a discussion of the term “graphite fluoride.” Appellants, in their specification, have used the terms “carbon monofluoride” and “(CFx)n” interchangeably to designate the same chemical compound.1 Accordingly, no further discussion of the definiteness of the term “(CFx)n” is needed.
The majority analyzes the specification and the Margrave reference and incorrectly concludes that “the term carbon monofluoride is generic and encompasses graphite fluoride.” Only once does the specification use the term “graphite fluoride,” and then in a manner indicating that graphite fluoride is generic to carbon monofluoride:
*379The lubricant of the present invention may be described as graphite fluoride (CFJ„. In the preferred form, it is a stable carbon monofluoride having a maximum super stoichiometric fluorine to carbon ratio prepared by the method [of the Margrave reference]. [Emphasis added.]
Such characterization by the specification is consistent with the examiner’s statement that “carbon monofluoride is a graphite fluoride.” The Margrave reference never uses the term “graphite fluoride” and merely states that carbon monofluoride can be made from “graphite, or those forms of carbon having some graphitic structural characteristics.”

. E. g., “In the preferred form [of (CFx)n], the fluorine to carbon ratio is greater than 0.99/1.00 or 1.12/1.00”; “Better results were obtained with carbon monofluoride having a ratio of above 0.99/1.00 and preferably in the range of about 1.12/1.00”; “The lubricant is carbon monofluoride (CFx)n wherein ‘x’ is about 0.7 or, preferably, above 1.00.”